DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the July 14, 2020 Office Action, filed November 13, 2020, is acknowledged.  Applicants previously canceled claims 3-4, 7-8, 10, 12, 15-20, 22, 24-27, 31, 33, 35-40, 42-43, 45-48, 51-52, 54-58, 60-62, 64, 66-67, 70, 72, 74-77, and 80-81, and now cancel claims 2, 14, 28-29, 41, 69, and 79.  Claim remains withdrawn from consideration as being drawn to a non-elected invention.  Applicants amend claims 1, 5-6, 9, 11, 13, 21, 23, 30, 32, 34, 44, 49, 59, 65, 68, 71, 73, and 82, and add new claims 84-94.  
 Any objection or rejection of record in the previous Office Action, mailed July 14, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.


Election/Restrictions
Newly submitted claims 92-94 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 92-94 are directed to kits comprising perturbation constructs, which are distinct from a method for screening perturbations with single cell readouts.  The elected method for screening of perturbations and a kit comprising perturbation constructs are related as product and process of use.  In the instant case the kit can be used for gene editing methods.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  s 92-94 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1, 5-6, 9, 11, 13, 21, 23, 30, 32, 34, 44, 49, 50, 53, 59, 63, 65, 68, 71, 73, 78, 82, and 84-91 are under examination.

Specification
The disclosure is objected to because it contains three occurrences of embedded hyperlinks and/or other forms of browser-executable code at paragraph [001021].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  This objection is maintained.

Claim Objections
Claim 11 is objected to because of the following informalities:  
The hyphen after “RNAi” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 9, 11, 13, 21, 23, 30, 32, 34, 44, 49, 50, 53, 59, 63, 65, 68, 71, 73, 78, 82, and 84-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  These are new rejections necessitated by Applicants’ amendments.
At claim 1, lines 6-7, it is not clear how the polyadenylated sequence identifies a particular perturbation.  Are the polyadenylations different for each construct, or is there a different identifying feature or sequence that is part of the construct?
Claim 1 recites the limitation "the transcriptome" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transcriptomes" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5-6, 9, 11, 13-14, 21, 23, 28-30, 32, 34, 41, 44, 49-50, 53, 59, 63, 65, 68-69, 71, 73, 79, 82, and 84-91 depend from claim 1, and are therefore included in these rejections.
Claim 5 recites the limitation "the transcriptome" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
At claim 23, lines 2-3, it is not clear how the polyadenylated sequence identifies a particular perturbation.  Are the polyadenylations different for each construct, or does the barcode provide for the identification?
Claim 49 recites the limitation "the transcriptome" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
At claim 68, lines 2-3, it is unclear what RNA measurements per cell comprise.  Are there 50 or more RNA measurements per cell?  Are 50 or more RNA molecules measured?
84 recites the limitation "sgRNA sequence" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments have obviated the rejections.  However, new rejections 35 U.S.C. § 112(b)/second paragraph, as necessitated by Applicants’ amendments, are set forth above.

Regarding the rejection under 35 U.S.C. § 101, Applicants amendments and arguments have been fully considered and are deemed to be persuasive.  Specifically, it is noted that the determining step cannot reasonably be carried out in the human mind due to the complexities of the single cell transcriptome data generated by RNA-seq.

The prior art does not appear to provide for a method of pooled screening of perturbations in a cell population, where the perturbations are introduced into ex vivo or in vitro cells via a perturbation construct that comprises a polyadenylated sequence that identifies the perturbation.  The polyadenylated sequence is interpreted as including polyadenylated barcode sequence for identification of the perturbation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636